Title: From Thomas Jefferson to Caesar Augustus Rodney, 22 March 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Th:J. to mr Rodney
                            
                            Sunday Mar. 22. 07.
                        
                        Burr, as a prisoner under a guard of 10. men, passed Coweta 800. miles from here, on the 3d. inst. at 30.
                            miles a day he will be at Cartersville on James river on Thursday the 26th. there is not therefore one moment to be lost
                            in deciding and acting on these questions. 1. must he not be ordered from Cartersville down to Richmond for trial? 2.
                            should not an express go off instantly to meet him at Cartersville? Will mr Rodney be so good as to call on me between 8.
                            & 9. this morning to consult on the above? I ask him thus early, because between 9. & 10. my head ach comes on which
                            renders me incapable of business.
                    